{¶ 17} I reluctantly concur with the majority based on the current state of the case law in Ohio, created by the Ohio Supreme Court's plurality decision in State v. Rhodes (1992),63 Ohio St.3d 613 and its progeny. In Rhodes, the Ohio Supreme Court places the burden on the defendant to prove by a preponderance of the evidence mitigating factors which would reduce the degree of the offense. 63 Ohio St.3d at 613, syllabus. In so doing, the Rhodes Court treated these mitigating factors in the same manner as an affirmative defense, shifting the burden of proof from the State to the defendant. However, it should be noted that Chief Justice Moyer and Justice Douglas concurred with Justice Brown's dissent in Rhodes. I feel that the result inRhodes was erroneous for the reasons stated in Justice Brown's dissent in that case. See Id. at 623-29 (Brown, J. dissenting).